Citation Nr: 1144972	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis, to include hepatitis A and C.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to December 1977.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma, which denied entitlement to service connection for hepatitis.  

The Board has previously considered this appeal.  In June 2011, the Board remanded the claim for further development, specifically, to schedule the Veteran for a VA examination to determine the etiology of his claimed hepatitis.  The examination took place in July 2011, and in September 2011, the VA Appeals Management Center issued a Supplemental Statement of the Case, in which it continued to deny the Veteran's claim.  The claims folder has now been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of hepatitis A, nor was hepatitis A diagnosed at any time during the appeals period.

2.  The Veteran's current hepatitis C is not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSION OF LAW

The Veteran's current hepatitis C was neither incurred in, or aggravated by, active military service, nor is it related to his hepatitis A, which was diagnosed during service and resolved without residuals.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a letter dated April 2009, the Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, the division of responsibility between himself and VA for obtaining the required evidence, and was asked to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  This letter also satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records and a VA compensation and pension examination dated July 2011.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Review of the VA examination report reveals that the examiner reviewed the Veteran's pertinent service and post-service treatment records, performed a physical examination, including a review of diagnostic test results, elicited from the Veteran his history of hepatitis risk factors (including a specific finding of when he received his tattoos), symptomatology and treatment, and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the examination report is adequate upon which to make a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran contends that he has a current diagnosis of hepatitis, which he maintains he developed during service.  He claims that, although the disease went into remission, he has experienced many recurrences since service and that the current disease is the same disease he had during service.  See Notice of Disagreement, July 2009.  

As an initial matter, the Board observes that the Veteran's January 1973 service enlistment examination revealed no abnormalities other than a history of right eye trauma.  Review of the service treatment records shows that, in August 1976, he was seen for complaints of dizzy spells, nausea and vomiting.  He was diagnosed with "infectious hepatitis type A." In September 1976, a treatment record noted that there was "resolving hepatitis" with some slight splenomegaly.  The examiner specifically ordered that the Veteran not handle any food for seven days (his military occupational specialty was a food service specialist).  In February 1977, the treatment records indicated that he accidentally cut himself just under the nail of the right thumb when he was slicing frozen meat.  During his October 1977 separation examination, although the examiner noted that he had a tattoo of his first name on the left side of his chest, the Veteran later stated that he had actually gotten this tattoo prior to service (see VA examination, July 2011).  In addition, the separation examination report shows that the examiner noted that he had a "history of hepatitis [with] good recovery,"  There was no indication of a continuation of, or any sequelae from the disease.

Post-service treatment reports show that the Veteran did not seek treatment for hepatitis or any symptoms thereof until October 2001, when he was seen at the Houston, Texas, VA Medical Center ("VAMC").  Laboratory testing revealed that he was positive for hepatitis C, and negative for hepatitis B.  Subsequent VAMC treatment reports show that in July 2002, he returned to the VAMC with complaints of nausea.  He was tested again and was shown to be negative for the hepatitis B antibody, but positive for the hepatitis A antibody (which he had because he had previously had the hepatitis A virus during service), but did not actually have a diagnosis of the hepatitis A virus.  He did, however, test positive for the hepatitis C virus.  

In July 2011, pursuant to his service connection claim, the Veteran was afforded a VA compensation and pension examination.  At that time, he told the examiner that he had gotten two tattoos prior to service, and one tattoo after service, but did not receive any tattoos during service.  The examiner noted that her review included the Veteran's service treatment records, as well as his post-service treatment records and laboratory results.  In discussing his hepatitis illness during service, the Veteran reported that he had developed abdominal pain, vomiting and diarrhea in late summer 1976, at which time, he was diagnosed with hepatitis A.  He said that he was taken off duty as a cook in order to rest and not be around food.  He added that the illness appeared to resolve after about a month and he never experienced any symptoms again until approximately 2002, when he was diagnosed with hepatitis C.  The examiner noted that, based on a review of subsequent treatment records, the Veteran's hepatitis C appeared to be stable.  In discussing possible risk factors for chronic liver disease, the Veteran denied the use of IV drugs or exposure to blood products during service, but noted that had had sustained a small cut on his finger while slicing meat.  He also said that one of his former wives was an alcoholic and had died of cirrhosis of the liver.  

Based on her review of the pertinent evidence of record, as well as her examination of the Veteran, the VA examiner diagnosed him with hepatitis C and opined that it was less than likely that the disease was related to service or any incident of service.  She further stated that hepatitis C was less likely than not permanently aggravated by or a result of any event and/or condition that occurred and/or was expressed during service or within one year of discharge.  Moreover, she concluded that hepatitis C was less than likely permanently aggravated or a result of any infection or event in service and was not caused by and/or worsened by an already-service-connected disability.  She went on to explain that the Veteran's service treatment records documented an account of "infectious hepatitis," or most likely hepatitis A.  The course was acute and the Veteran, working as a food handler, was most likely exposed to the fecal-oral route of transmission for hepatitis A.  Again, she noted that his hepatitis A appeared to have resolved in service without any residuals.  Moreover, she noted that his hepatitis C did not appear to be acquired in service, even though there was no definitive test for hepatitis C in the 1970's when the Veteran was in the military.  She noted that the course of the documented hepatitis A in service was typical for that specific infection, particularly in light of the Veteran's military occupation in food service, as well as his self-reported history of having no risk factors for hepatitis C during service.  The examiner added that, while the Veteran believed that he had acquired hepatitis C during service through the sharing of razors, the possible sharing of razors was not as solid a known risk factor as the known risk factors of tattoos, which he obtained outside of service.  Therefore, she concluded that, without other known or admitted risk factors, it was at least as likely as not that the tattoos acquired before and after service were the causes of his current hepatitis C.  

III.  Conclusion

Based on a review of the complete evidence of record, the Board finds that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for hepatitis, to include both hepatitis A and hepatitis C.  In this regard, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, as noted above, the VA examiner opined that the Veteran's current hepatitis C was more likely than not the result of the tattoos he acquired before and after service, and that the hepatitis A he developed during service had resolved without any residuals.  This opinion was based on a complete review of the pertinent service and post-service treatment records, diagnostic test results, an examination of the Veteran and the Veteran's self-reported history, in which he admitted that all of his tattoos had been acquired outside of his period of active military service and that he had no other known risk factors for hepatitis C.  

In addition to the medical evidence, the Board has also considered the Veteran's contention that his current hepatitis C is the result of service, and/or is related to the hepatitis A he developed during service.  In this regard, the Board notes that the Court has repeatedly held that a veteran is competent to describe the occurrence of events to which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that having shared razors in service is something the Veteran, as a layperson, is competent to describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As such, his reports are entitled to some probative weight.  

However, a layperson without medical training or experience is not competent to offer an opinion on complex medical issues, such as relating hepatitis A, acquired during service, with hepatitis C, diagnosed some 25 years after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Moreover, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  As a result, while the Board has considered the contentions of the Veteran, the Board ultimately places more probative weight on the medical evidence of record, and specifically finds the opinion of the VA examiner, a qualified physician, to be the most probative evidence.

Accordingly, the Board concludes that the competent and probative evidence of record is against the Veteran's claim of entitlement to service connection for hepatitis, to include hepatitis A and C.  The "benefit-of-the-doubt" rule, enunciated in 38 U.S.C.A. § 5107(b), is not applicable to this case, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for hepatitis, to include hepatitis A and C, is denied.


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


